Citation Nr: 1726670	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for service-connected posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and alcohol dependence in excess of 10 percent prior to February 26, 2013, in excess of 30 percent from February 26, 2013, and in excess of 50 percent from August 1, 2014.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1967 to February 1969. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for PTSD, MDD, and alcohol dependence (psychiatric disability) and assigned an initial 10 percent rating, effective May 4, 2011.    
Subsequently, in the September 2014 rating decision the AOJ granted a 50 percent rating for the Veteran's psychiatric disability, effective August 1, 2014.  Similarly, in May 2016, the AOJ granted a 30 percent rating, effective February 26, 2013. 
The Board notes that on the Veteran's October 2012 VA Form 9, substantive appeal he indicated that he wanted a live videoconference hearing before a Veterans Law Judge (VLJ).  However, in the July 2016 Report of General Information, the Veteran stated that he no longer wanted a decision review officer or Board hearing.  Thus, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016).

Lastly, the Board notes that in an April 2016 private treatment record the Veteran mentioned that post-retirement he intended to file for individual unemployability; however, the file does not reflect any instance in which Veteran asserted that his service-connected disabilities prevent him from being able to obtain and maintain substantially gainful employment.  Thus, the Board deems that the issue of a total disability rating based on individual unemployability (TDIU) is not raised by the record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's psychiatric disability more nearly approximates the criteria of 70 percent disabling for the entire appeals period due to symptoms such as suicidal ideation, inability to establish and maintain effective relations, near-continuous depression, and difficulty adapting to stressful circumstances. 


CONCLUSION OF LAW

For the entire appeals period, the Veteran's PTSD more nearly approximates the criteria of 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 
VA's Duty to Notify & Assist
The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  
Merits of the Increased Rating Claim
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

The Veteran seeks a higher disability rating for his service-connected psychiatric disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In its evaluation, the Board shall consider all information, including lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected psychiatric disability has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in January 2017.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

In pertinent part, a GAF score of 41 to 50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51 to 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work and family relations prior to February 26, 2013, as well as from February 26, 2013 to August 1, 2014; and continued from August 1, 2014 to present.  

Prior to February 26, 2013
The first period at which the Veteran seeks an increased rating is May 4, 2011, through February 25, 2013.  To this end, the Veteran's March 2011 private treatment records indicated that the Veteran was currently in a problematic marriage, and exhibited dysphoric mood, with broad affect, and focus, as well as pointed out that the Veteran experienced suicidal thoughts when he gets depressed.  However, dissimilar, to the June 2011 session, the Veteran was deemed oriented as to time, place, person, and situation, exhibited a stable mood and appropriate affect with no suicidal or homicidal ideations.  
In connection with the claim, the Veteran underwent VA examination in July 2011,   and was diagnosed with PTSD, depressive disorder, NOS, noting that the Veteran's depression is secondary to PTSD, assigning a GAF score of 70.  On examination, the Veteran failed to show he experienced panic attacks or hallucinations, but was positive for a constricted affect, anxious/depressed mood, fair impulse, mildly impaired immediate memory, severe worry, moderate loss of concentration, mild depersonalization, noting the criteria for hyperarousal and avoidance are met.  Additionally, the examiner noted the Veteran was unable to do the serial 7's, which test mental functionality, and indicated that while the Veteran did not suffer from homicidal ideations, but he did experience suicidal ideations, thoughts, without plans.  Subsequently, the August and September 2011 private treatment records also demonstrated that the Veteran had thoughts of worthlessness and despair, as well as suicidal thoughts, but no active plans, on occasions when he is "sitting around not busy [and he] get[s] depressed." 

In this regard, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the passive suicidal ideation which the examiner recorded at the Veteran's July 2011 VA examination is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

Further, the Veteran's then wife, R.T., stated that the Veteran experienced nightmares which led the Veteran to exhibit avoidance symptoms, more specifically that he withdrew himself from family and friends, insomuch that his own children would avoid him for fear of his display of anger, irritability, and ability to become easily startled.  To further corroborate this, the Veteran's son, A.T., noted that since the early 1980's his father has exhibited anti-social, abusive, and hostile behavior towards family, and is rarely able to establish positive relationships with others.  Further, the statement authored by J.D., indicated that she believes that the Veteran is incapable of focusing, even to simple conversation as she experienced.  She also noted that the Veteran seems unable to have relationships with family, friends, or even co-workers as he is quick to anger.  

Taking the evidence as a whole, the Veterans symptoms during the aforementioned time frame, including suicidal ideations, coupled with issues of unprovoked irritability, an inability to establish or maintain effective relationships, near-continuous depression, and difficulty adapting to stressful circumstances more nearly approximate the rating criteria for the 70 percent disability evaluation.  38 C.F.R. § 4.130.  

From February 26, 2013 to August 1, 2014
The evidence regarding the continued progression of the Veteran's psychiatric disability is plentiful.  In particular, the January 2013 statement authored by the Veteran's co-worker, J.W.S. is instructive as he worked with the Veteran for twelve years, and depicts him as "shell-shocked" or anxiety-ridden.  Further, J.W.S. stated that the Veteran becomes overly excited or angry over small matters; he has extreme mood swings for no apparent reason, and would describe his behavior as withdrawn or antisocial.  
Later, in October 2013 the private readjustment counselor noted that the Veteran exhibited anxiety, excessive and/or unrealistic worry that is difficult to control which occurred more days than not, and motor tension including restlessness, tiredness, shakiness, and muscle tension. 
The private treatment records from December 2013 demonstrated that while the Veteran presented alert for counseling and was orientated as to time, place, person, and situation, appropriate affect, well groomed, with no suicidal or homicidal ideation, he was experiencing increasing flashbacks about Vietnam, isolation, and mood swings.  Despite the Veteran's constant readjustment therapy sessions, his symptoms seem to remain consistent with the prior mentioned time period. 
By April 2014, the readjustment counselor noted that the Veteran was now experiencing anxiety, increased arousal, constant sleep disturbances, intrusive thoughts, and psychological distress/reactivity to internal or external cues.  While some of the aforementioned symptoms are not specifically listed in the rating criteria particularly motor tension, they are more likely than not contemplated in the general formula.  To that end, the VA Rating Schedule for mental disorders is not an exhaustive list, as the symptoms represent the type and degree of the symptoms, their effects that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the Veteran's symptoms such as persistently debilitating excessive and unrealistic worry, inability to adapt to stressful circumstances, which may trigger the Veteran's psychological distress as previously mentioned, an incessant need for isolation fostering an inability to obtain and maintain effective relationships, and near-continuous depression.  Thus, the Board finds the symptoms exhibited by the Veteran during the period beginning February 26, 2013 and ending August 1, 2014, to be representative of the 70 percent disability rating criteria.  C.F.R. § 4.130. 
August 1, 2014 to Present
The August 2014 VA examination was the basis for the AOJ granting the increase  50 percent disabling for the Veteran's psychiatric disability, effective August 1, 2014.  At that examination, the examiner diagnosed the Veteran's current symptomatology as PTSD, with MDD, recurrent, severe without psychotic features, alcohol dependence (in sustained remission).  Noting the Veteran's clinical depression is responsible for low mood and social withdrawal, and contributes to his considerable irritability, and anger.  Further, the examiner noted that that the Veteran suffers from a markedly diminished interested in participating in significant activities, reckless or self-destructive behavior, hyper vigilance, problems with concentration, and a persistent negative emotional state.  The examiner adds that the Veteran believes he is a good employee, as long as he is able to work by himself, as dealing with others, proves unusually stressful for him, insomuch that he infrequently maintained eye contact during the examination.  The examiner concluded that the Veteran's previously untreated PTSD likely led him to developing alcohol dependence and clinical depression.  Moreover, a GAF score was not provided by the examiner as the examination was conducted under the DSM-V criteria,
Additionally, the September 2015 private treatment records indicated that the Veteran's symptoms also included increased arousal, sleep disturbances, early morning awakenings, distressing dreams, hypervigilance, and exaggerated startle response. 
As the Veteran experienced difficulty adapting to stressful circumstances including work or a work like setting, which further illustrates an inability to maintain effective relationships, anxiety, depressed mood, and chronic sleep impairment, the Board finds that his symptoms more nearly approximate the criteria for the 70 percent disability evaluation.  38 C.F.R. § 4.130.  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
In summary, granting the benefit of the doubt to the Veteran,  the Board finds that for the entire appeals period, the Veteran's psychiatric symptoms that began at his worst back in 2011 when he experienced suicidal ideations, likely resulted in occupational and social impairment, with deficiencies in most areas, such as family relations, social interactions, and mood, due to such symptoms as: suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, with bouts of anger, particularly around family and co-workers; an inability to establish and maintain effective relationships, and mild memory loss. With continued counseling the record reflects that the Veteran still exhibits many of the same severe symptoms; however he seems to be able to manage the manifestations in a better fashion.  As such, the Board finds the increased rating to be appropriate. 

In this regard, the Board finds that the criteria for a 100 percent schedular rating have not been met for any time during the appeal period.  The Veteran does not exhibit any neglect of personal hygiene, has logical speech, does not experience hallucinations or delusions, nor was he ever disoriented as to time or place during the entire appeals period, which would be examples supporting a 100 percent rating.  Overall, the frequency, severity and duration of the Veteran's psychiatric symptoms do not meet, or more nearly approximate, "total" social and occupational impairment. 

In so finding, the Board notes that the witness descriptions of the Veteran's PTSD symptoms and functioning to be credible and competent evidence supportive of the claim.  In fact, such evidence has been relied upon in supplementing the medical evaluations during the appeal period and supporting the finding that the level of disability found on VA examination in July 2011 has been present for the entire appeal period.  However, as it pertains to the limited inquiry as to whether PTSD has resulted in "total" occupational and social impairment during the appeal period, the Board places greater probative weight on the clinical findings and impressions of the private and VA clinicians who have greater training and expertise in performing mental status examinations and evaluating the nature and severity of an acquired psychiatric disorder.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

Accordingly, the Board concludes that a 70 percent rating, but no higher, is warranted for the entire appeal period. 


ORDER

A 70 percent disability rating for the service-connected PTSD is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


